Citation Nr: 1420980	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-33 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
May 1966 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2012.  The hearing transcript has been associated with the claims file. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, his currently-diagnosed prostate cancer was incurred in service as a result of herbicide exposure in Da Nang in the Republic of Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for prostate cancer are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting service connection for prostate cancer.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for Prostate Cancer

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including prostate cancer.  38 C.F.R. 
§ 3.309(e) (2013).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  

The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168   (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

The Veteran contends that service connection is warranted because his prostate cancer is a result of exposure to herbicide agents in Vietnam.  At the outset, the Board finds that the Veteran has a current diagnosis of prostate carcinoma.  See October 2009 United Hospital Center Ultrasound report.  

The Veteran testified at the October 2012 Board hearing that he was exposed to herbicide agents while serving on the USS Mahan and the USS Collett in Vietnam.  He stated that in the process of providing gunfire support to marines on the ground, the ships would dock in the Da Nang harbor and that he would go on shore to obtain supplies.  An April 2010 buddy statement from M.B. states that during the first of half of 1967, the USS Mahan was tasked with providing shore bombardment support near the Da Nang harbor and that the Veteran went ashore with others in order to obtain supplies.  Deck logs of the USS Mahan confirm that it was anchored at the Da Nang harbor on multiple occasions and the lay statements are consistent with the circumstances of the Veteran's service.  Therefore, the lay statements by the Veteran and his buddy are competent and credible to establish that the Veteran had duty or visitation in the Vietnam.  Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is documentation showing that the Veteran in fact stepped foot on the ground in Vietnam.  Therefore, the evidence is in relative equipoise with respect to the Veteran's in-Vietnam service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran had duty or visitation service in Vietnam and, therefore, was exposed to herbicide agents during service.  38 C.F.R. 
§ 3.307(a)(6)(iii); see also Haas, 20 Vet. App. 257.

For the reasons stated above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's prostate cancer was incurred during active service and, therefore, service connection is warranted.  38 U.S.C.A. §5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


